 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEl Monte Tool and Die Casting, Inc. and Ruben Sosa.Case 21-CA-15287September 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 3, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified and hereby orders that the Respondent, ElMonte Tool and Die Casting, Inc., El Monte,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as modified below:Substitute the following for footnote 14 of theAdministrative Law Judge's Decision:"14 Backpay to be computed in accordance with F W. WoolworlhCompany, 90 NLRB 289 (1950), and Florida Steel (orporation, 231 NLRB651 (1977)."The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for penods pnorto August 25. 1977. in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Los Angeles, California, on May10, 1977. The charge was filed December 7, 1976, byRuben Sosa, acting on his own behalf. The complaint,issued January 5, 1977, was amended during the hearing,232 NLRB No. 28and alleges that El Monte Tool and Die Casting, Inc.(herein called Respondent), violated Section 8(aX 1) and (3)of the National Labor Relations Act.The parties were permitted at the hearing to introducerelevant evidence, to examine and cross-examine witnesses,and to argue orally. A posttrial brief, limited to anevidentiary issue, was filed by Respondent. The GeneralCounsel filed no brief.I. JURISDICTIONRespondent is a California corporation engaged in themanufacture of metal products at its plant in El Monte. Itannually sells goods of a value exceeding $50,000 tocustomers in California who in turn annually sell goods oflike value directly to customers outside the State.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.1. LABOR ORGANIZATIONSheet Metal Workers' International Association, LocalUnion 170, AFL-CIO (herein called Union), is a labororganization within the meaning of Section 2(5) of the Act.III. ISSUESThe complaint alleges that on or about November 20,1976, Respondent's plant superintendent, Manuel Ozeta,"threatened employees with discharge and other reprisalsin order to discourage said employees from joining orassisting the Union," and "made statements which createdamong its [Respondent's] employees the impression thatRespondent was engaged in the surveillance of their unionactivities" and "that it was futile for them to support theUnion," thereby violating Section 8(a)( ) of the Act in eachinstance.The complaint further alleges that Respondent dis-charged Sosa on December 3, 1976, and since has refusedto reinstate him, "because he engaged in union or otherprotected concerted activities," thereby violating Section8(a)(3) and (i).The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsSosa joined Respondent's payroll on July 15, 1976,remaining until his allegedly unlawful discharge onDecember 3. He was a trim press operator.Previous to the discharge, Sosa had been an active unionproponent among Respondent's employees. He initiatedorganizational stirrings at the plant in late August byseeking out an official of the Union, Joel Jiminez, andreporting that the employees wanted representation. Thisfirst contact led to an organizational meeting betweenJiminez and some of the employees, Sosa included, in earlySeptember. Sosa was prominent in notifying the employeesof the meeting. Other organizational activities followedand, on November 3, the Union petitioned for an NLRB186 EL MONTE TOOL AND DIE CASTINGelection. A hearing on the issues raised by the petition washeld December 2-the day before the discharge.'In addition to his union proponency, Sosa complained toRespondent's plant superintendent, Manuel Ozeta, inOctober about Respondent's new, more restrictive policiestoward absenteeism and use of the restrooms duringworktime. Sosa argued that the employees would suffergreat hardship in both respects if the new policies werefully enforced, and asked that Ozeta give him a writtencopy of the new rules. Ozeta refused to comply, but didconcede, finally, that Sosa had a point about the restroommatter-"if a man's got to use the bathroom, he's got to useit."After I month with Respondent, Sosa received an"automatic" wage increase from $2.50 to $2.70 an hour.Then, in late November, Ozeta told Sosa that he was "agood worker"; that he could become a leadman or a setupman, which would mean "good money" and a "good,steady job forever." Ozeta then asked how long sinceSosa's last raise. To Sosa's reply, Ozeta said he would tellRay Barry, one of Respondent's officials, "to give you amerit review and give you a raise." Sosa shortly had aninterview with Barry, which was quickly followed byanother 20-cent hourly raise.2The discharge decision was made and implemented byOzeta, reputedly because of Sosa's "obscene gestures andconduct." Sosa and Richard Buffington, the leadman onSosa's trim press, had been jesting with each other near themachine the morning of December 3. They were closefriends. It began when Buffington called Sosa "baboso," aSpanish approximation of "stupid" or "dumb."3Sosareplied, "F- you," prompting Buffmgton to make agesture toward Sosa colloquially known as "the finger."Sosa responded with a like gesture, to the accompanimentof another "f- you." 4Ozeta, who had observed at least some of the exchange,summoned the two to his office. He addressed himself firstto Buffington, saying:Buffington, you being a leadman and overseers [sic] ofthese people, tomorrow, the next day or so, you maybecome a foreman. You will gain no respect from youremployees carrying on this way. I did not see you doanything. I did Ruben here. But I did not see whetheryou did or whether you didn't give him the finger. Buttake this as a verbal warning notice, Buffington. Thecompany cannot and will not tolerate this kind ofindecency. You have women working around here andall that. You will never gain any respect fromemployees carrying on this way.Turning to Sosa, Ozeta commented upon his "immoral,indecent gestures," noting that he had been "verballyt The representation case was docketed as 21-RC-14876. An electionwas held January 21, 1977, based upon a Decision and Direction of Electionthat issued December 23. The Union won and was certified as therepresentative on March 15, 1977.2 The date of Sosa's second raise is not pinned down with precision.Ozeta testified, however, that his conversation with Sosa preceding the raiseoccurred "maybe a little before, a little after" the so-called Welch warnings.discussed below. The Welch warnings issued November 30.3 Although testifying in English, Sosa's primary language is Spanish.4 Sosa demonstrated the gesture under discussion on the witness stand. Itwarned about this before" and embellishing that horseplayof that sort around the machines "is an unsafe matter, youknow." The break bell rang at about that point. Ozetainstructed Buffington and Sosa to take their breaks, thenreturn.After the break, Ozeta announced that he was not goingto give Buffington "a written warning notice or anythinglike that" because he had not actually seen Buffington doanything objectionable. He directed that Buffington returnto his job. Upon Buffington's departure, Ozeta stated toSosa: "Due to those prior warnings, I am going to have toterminate you." Sosa at first was incredulous, then pleadedfor another chance-"I won't do this no more ....[G]iveme a break." Ozeta was unyielding:I have done that. You have not listened. So you knowthat no company will tolerate this. And I won't either.With that, Ozeta presented a termination slip to Sosa forsigning. Sosa at first resisted, objecting to the references toearlier alleged misconduct, but finally signed.5Ozeta admittedly had known for some time of Sosa's partin the organizational effort-"word got around Ruben wasbeing active." He denied, however, that it was a factor inthe discharge decision. Regarding the earlier verbalwarnings mentioned by Ozeta in the discharge conversa-tion, he testified that he had admonished Sosa twice beforeabout his language-first around the catering truck duringa break, then 2 or 3 weeks later near the timeclock at shift'send. The record does not establish the proximity of thesealleged events to the discharge, but leaves the inferencethat they were quite some time before.Concerning the alleged catering truck incident, Ozetaelaborated that, upon hearing Sosa use "some pretty foullanguage," he cautioned: "There's women in your pres-ence, you know. Kind of cool it a little bit." Regarding thealleged timeclock incident, Ozeta testified that, havingheard Sosa say "f- you" within earshot of those in line toclock out, he remonstrated:Ruben, I have warned you before about this foullanguage.... Women sometimes talk worse than adrunken sailor. But on the job they will be treated aswomen.... [T]his company or no company willtolerate this language. So just curb your profanity.6Ozeta testified that "a lot of rough men" work forRespondent and that, whenever he hears them useprofanity, "I'll let them know about it." He also testified atone point that Respondent's female employees-some 15out of a complement of about 117-sometimes "use thelanguage" that he "got after Ruben for," and that hereproves them just as he does the men. Ozeta later qualifiedconsists of extending the middle finger upward from an otherwise clenchedfist. Ozeta testified that he equates the gesture with the term "f- you."I Sosa is credited over Ozeta's denial that Sosa voiced exception to thecontents of the slip. The slip is not in evidence.6 Contrary to Ozeta, Sosa testified that he was never warned previous tothe discharge conversation about his language. He conceded, however, thatOzeta once told him to "behave" around the catering truck and not talk andlaugh so much. Sosa denied the timeclock incident totally. For purposes ofthis Decision, Ozeta's testimony is accepted as concerns these matters.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the women do not use "the 'F' word, just normal cusswords." Ozeta conceded that he himself curses-"likeanybody else"-but not "at or in front of women at work."Respondent's vice president of manufacturing, DavidWelch, testified that the only other profanity-relateddischarge of which he is aware occurred in April 1977,when an employee abused one of the women in thepersonnel office with the Spanish terms for "nymphomani-ac" and "whore." Welch is consulted about all ofRespondent's discharges.7The so-called Welch warnings, mentioned above infootnote 2, issued November 30-4 days before thedischarge. Toward the end of the shift that day, Sosaborrowed Buffington's hat to shield his eyes from the sun.A while later, when Buffington asked for its return, Sosajokingly refused. A good-natured scuffle followed. This wasobserved by Welch and written warnings to both employ-ees followed.In the fall of 1976, some of Respondent's employeesattended a school established by the Society of Die CastEngineers once a month on Saturdays. At the school onNovember 20, during a break, Ozeta called Sosa to him.After some preliminary jocularity, this conversation tookplace:OZETA: I want to talk to you about the Union.SosA: What about it? I don't know nothing about it.OZETA: Come on, now, we all know, we all knowabout the Union. .... I know that god-damned cheapunion will not go in a [sic] company.... [B]ecausepeople tried it before. It failed.... I know thateverybody signed a card for the Union.... And Iknow that you did. And I know you organized theUnion.SosA: Me? How could I organize the Union? I don'tknow nothing.OZETA: Well, after all this is over, probably all thepeople that signed up for the Union, they're going to befired.SosA: How can you prove that, that they all signedup? Nobody-you can't prove they all signed up. Youcan't prove that I did.OZETA: I know you did. You can never trust yourbest friend.Ozeta concluded the exchange by saying that TexCrammer, Respondent's president, "does not want aunion" and "would do anything to stop the Union." As7 The consultation in Sosa's case happened after the discharge. Welch'stestimony: "Manny [Ozeta] explained the gesture and the wording that he[Sosa J used, explained where he saw it, where he was standing when he sawit, and it was loud. I said, were there any women around, and he said, yes,there were. So I said, 'Are you sure everything is that way?' He said,'Positively.' And I said, 'I support your decision.' "I Sosa's version of this conversation is credited. Ozeta testified that Sosa,not he, brought up the subject of the Union, volunteering out of the bluethat he had signed a union card. Ozeta responded, according to histestimony: "That is your prerogative. You have the right to vote for a union.You have the right not to vote for it. ... Vote the way you want to. If youwant to, that's )our privilege." Ozeta specifically denied saying that thosefor the Union would be fired. Although both Sosa and Ozeta seemed totestify self-servingly at times, Sosa generally gave the impression of beingthe more forthright and conscientious of the two. His version of thisconversation, moreover, carried greater plausibility than Ozeta's. InSosa walked away, he heard Ozeta say to a bystander:"This guy tried to put the Union in my company."8B. ConclusionsThe Ozeta remarks: Ozeta's remarks to Sosa during theirNovember 20 conversation at the school contained threatsof reprisal for union activity (his saying that card signersprobably were "going to be fired ... after all this is over"and that Tex Crammer "would do anything to stop theUnion"); created the impression that the employees' unionactivities were under surveillance (his saying that he knew"that everybody signed a card for the Union" and that heknew that Sosa had signed a card and had "organized theUnion," giving as the basis for his knowledge that "you cannever trust your best friend");9and imparted the impres-sion that the employees' union activities were a futility (hissaying that the god-damned cheap union will not go in a[sic] company" because it had failed before, in juxtaposi-tion with his assertions that the signers probably would befired and that Crammer would do anything to stop theUnion).It is concluded, therefore, that Respondent violatedSection 8(a)(l) substantially as alleged.The Discharge: Sosa was prominent in the organizationaldrive and Ozeta was aware of that prominence. Ozeta,moreover, was troubled by the union threat and by Sosa'scontribution to it, as shown by his singling Sosa out for theunlawful remarks on November 20. Further, the dischargefollowed by only a day the hearing on the electionpetition-an event that likely aggravated Ozeta's sense ofunease over the situation.Beyond that, Sosa recently had received a merit wageincrease at Ozeta's behest, belying any suggestion ofinadequate performance. Finally, the stated reason for thedischarge-"obscene gestures and conduct"-reeks ofpretext, given the trifling nature of Sosa's transgressionsand the setting in which they took place,'0the use ofprofanity by other of Respondent's employees, the lack ofother discharges for like conduct," and the absolution ofBuffington for his coequal part in the precipitating incidenton the transparent hypertechnicality that he was notactually seen in pari delicto.It is concluded, based on this aggregate of circumstances,that the Sosa discharge was prompted by his unionactivities, violating Section 8(aX3) and (1) as alleged.12particular, Ozeta's assertion that Sosa broached the union subject by sayinghe had signed a card did not mesh with the context of their conversation atthat time as reported by Ozeta, and thus seemed contrived.9 See South Shore Hospital, 229 NLRB 363 (1977).i° While not part of the present record, it is recalled that NelsonRockefeller, our then-vice president, "gave the finger" to a heckler in the fallof 1976-an event causing much merriment among the media.n1 The incident leading to discharge in which an employee called one ofRespondent's office workers a nymphomaniac and a whore was incompa-rably more serious.12 It rmght be wondered why, if Respondent seized upon a pretext todischarge Sosa December 3, it was not likewise disposed on November 30,coincident with the Welch warnings. The likely explanation is thatBuffington was a coequal in that incident, too, and the device of "lookingthe other way" as concerns him, to enable the singling out of Sosa, had notas yet occurred to Respondent.188 EL MONTE TOOL AND DIE CASTINGCONCLUSIONS OF LAW1. By threatening its employees with discharge forengaging in union activities and by creating the impressionthat their union activities were under surveillance and afutility, all as found herein, Respondent in each instanceviolated Section 8(a)(1) of the Act.2. By discharging Ruben Sosa because of his unionactivities, as found herein, Respondent violated Section8(a)(3) and (1) of the Act.3. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '3The Respondent, El Monte Tool and Die Casting, Inc.,El Monte, California, its officers, agents, successors, andassigns, shall:i. Cease and desist from:(a) Threatening its employees with discharge or otherreprisals for engaging in union activities.(b) Creating the impression that the union activities of itsemployees are under surveillance.(c) Imparting to its employees the impression that it is afutility for them to engage in union activities.(d) In fact discharging or otherwise discriminatingagainst its employees for engaging in union activities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2. Take the following affirmative action necessary toeffectuate the purpose of the Act:(a) Offer to Ruben Sosa immediate and full reinstate-ment to his former job, or, if that job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges; and make himwhole for any loss of earnings or benefits he may havesuffered by reason of the discrimination against him.'4(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay and benefits owing underthe terms of this Order.(c) Post at its facility in El Monte, California, the noticewhich is attached and marked "Appendix." 15 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees customarilyare posted. Reasonable steps shall be taken by Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.13 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order. and all objections thereto shallbe deemed waived for all purposes.14 Backpay to be computed in accordance with F W WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962)i" In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Los Angeles, California, on May 10,1977, in which we participated and had a chance to giveevidence, resulted in a decision that we had committedcertain unfair labor practices in violation of Section 8(a)(l)and (3) of the National Labor Relations Act, and thisnotice is posted pursuant to that decision.The National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT threaten our employees with dischargeor other reprisals for engaging in union activities.WE WILL NOT create the impression that the unionactivities of our employees are under surveillance.WE WILL NOT impart to our employees the impres-sion that it is a futility for them to engage in unionactivities.WE WILL NOT in fact discharge or otherwise discrimi-nate against our employees for engaging in unionactivities.189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them under Section 7 of the Act.WE WILL offer to Ruben Sosa immediate and fullreinstatement to his former job, or, if that job no longerexists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges;and make him whole for any loss of earnings or benefitshe may have suffered by reason of the discriminationagainst him.EL MoNTE TOOL AND DIECASTING, INC.190